                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

WILLIAM BRIGHAM WEAKS II
and all others similarly situated under
29 USC § 216(b) and LOUIE DESCHAMPS,

               Plaintiffs,

vs.                                                                    No. CIV 17-0121 JB\GBW
                                                                       No. CIV 17-0493 JB\GBW
NOVA MUD, INC.; KEN BROMLEY;
and NOVA HARDBANDING, LLC,

               Defendants.

                                      FINAL JUDGMENT

       THIS MATTER comes before the Court on: (i) the Joint Motion to Approve Settlement,

filed October 13, 2018 (Doc. 77)(“Joint Motion”); (ii) the Joint Stipulation to Dismiss, filed

October 13, 2018 (Doc. 78)(“Stipulation”); and (iii) the Order Granting the Motion to Approve

Settlement, filed June 10, 2019 (Doc. 80)(“Order”). The Order approved the Joint Motion, which

stated that the Plaintiffs and all Settlement Class members “dismiss any and all Released Claims

against the Releasees with prejudice.” Order at 4. The Joint Stipulation asked for the Court to

dismiss “all of Plaintiffs’ claims against Defendants with prejudice, and with each Party to bear

their own costs and fees, except as otherwise stated in the settlement agreement.” Joint Stipulation

at 1. With no more parties or claims before the Court, the Court enters Final Judgment.

       IT IS ORDERED that: (i) this case and all claims in this case are dismissed with prejudice;

and (ii) Final Judgment is entered.



                                                         _________________________________
                                                          UNITED STATES DISTRICT JUDGE
Counsel:

J. Derek Braziel
Travis Andrew Gasper
Lee & Braziel LLP
Dallas, Texas

-- and --

Jack L. Siegel
Siegel Law Group PLLC
Dallas, Texas

-- and --

Jesse Hamilton Forester
Forester Haynie PLLC
Dallas, Texas

        Attorneys for the Plaintiffs

Fernando Bustos
Matthew Nephi Zimmerman
Bustos Law Firm, PC
Lubbock, Texas

        Attorneys for the Defendants




                                       -2-
